Citation Nr: 1309762	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  12-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1999 to October 2001.  This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran contends that his "disabilities" have prevented him from obtaining and maintaining gainful employment.  The AOJ has not explicitly adjudicated the claim for entitlement to a total disability evaluation based upon individual unemployability (TDIU).  Thus, the Board does not have jurisdiction over it, and this issue is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was initially denied in an unappealed April 2002 rating decision.  

2. The evidence received since the April 2002 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for  a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a low back disability was initially denied in an April 2002 rating decision.  The RO found the Veteran had a history of intermittent low back pain but there was no diagnosis of a current back disability in the record and therefore, service connection could not be granted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran did not appeal the April 2002 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence of record as of the April 2002 RO rating decision consisted of the Veteran's assertions of a low back condition incurred during military service, an April 2002 VA back examination and service treatment records.  

The evidence received since the most recent denial of the claim in April 2002 includes the report of a September 2011 medical examination, which included findings of very mild narrowing of the L5/S1 disk space and arthritis of the thoracolumbar spine.  Additionally, the Veteran has made recent statements that he began having back pain in the miliary in 2000 and that he has experienced chronic, periodic and worsening back pain since that time.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the Veteran's lay statements regarding the in-service incurrence of back pain and continued back pain since service are presumed credible.  

In addition, the recent evidence includes medical records from the Memphis, Tennessee and Columbia, South Carolina VA Medical Centers (VAMCs), which document an April 2011 X-ray showing minor degenerative changes at L5/S1 and at the upper lumbar vertebral bodies, a July 2012 magnetic resonance imaging (MRI) finding mild degenerative disc disease and a January 2013 X-ray showing minor degenerative changes of the spine with small posterior marginal osteophytes.  

All of the above evidence is new as it was not previously considered.  The recently submitted evidence is also material as it relates to previously unestablished facts-the diagnosis of a current back disability and potential incurrence of a chronic, intermittent back disorder during service that has continued to the present time-and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303(b); Shade, 24 Vet. App. at 118.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for a back disability is warranted.  

Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that further discussion of this new and material claim, with respect to VA's duties to notify and assist the claimant is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection a low back disability is granted. 


REMAND

The Veteran was afforded a VA examination in September 2011 which included findings of very mild narrowing of the L5/S1 disk space and arthritis of the thoracolumbar spine.  The examiner did not specifically diagnosis a back disability, but opined that the Veteran's "current back condition" is less likely than not related to service.  The rationale provided was that there was no specific injury or service event to relate to the Veteran's back pain, that he has extremely mild X-ray changes which to do correlate with the amount of pain he describes, that he was asymptomatic on his 2002 VA examination and that was never treated for any low back pain or injury while enlisted.  The examiner failed to consider the Veteran's assertions that his back pains began in-service as a result of lifting heavy objects, road marches, and general training activities.  See Veteran's Application for Compensation and/or Pension, May 2011.  Further, although the examiner noted the Veteran's statements that onset of his low back pain began during service in 2000 and has continued periodically to the present, the examiner failed to address these statements in the rationale.  Therefore, the VA examination is inadequate and it is necessary to obtain a new medical opinion that takes into account the Veteran's lay statements and any additional medical evidence that may be obtained by the RO.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, (2007).  

The record also contains a notation in the report of the April 2002 VA examination that "[t]here is mention of intermittent low back pain, which existed prior to the service;" however, it is unclear whether that "mention" was made by the Veteran himself or is a reference to a June 2001 entry in the service treatment records which included the Veteran's report of intermittent low back pain "in past."  The Board points out that there was no back defect noted on enlistment and the Veteran denied a history of recurrent back pain on his enlistment Report of Medical History.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain any VA outpatient treatment records from the Memphis VAMC for the period from July 2011 through the present and Columbia VAMC for the period from February 2013 through the present.  A response, negative or positive, should be associated with the claims file.  

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed back disability.  The claims file, including a copy of this REMAND, must be made available to the examiner.

Based on the examination and review of the record, the examiner should answer the following question:  is it at least as likely as not (i.e., probability of approximately 50 percent), that any diagnosed back disorder(s) had its clinical onset in service or is otherwise related to active duty, specifically the Veteran's claims that his back pain began as a result of lifting heavy objects, road marches, and general training activities.

In answering these questions, the examiner is directed to a June 2001 entry in the Veteran's service treatment records which note a history of low back pain, but normal clinical evaluation of the spine and his recent reports of chronic intermittent back pain since 2000.  The examiner's rationale must address these lay statements. 

A complete and detailed rationale should be given for all opinions and conclusions expressed.  

3. Then, readjudicate the issue of entitlement to service connection for a back disorder.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).   The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


